United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        February 19, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-50849
                         Summary Calendar



                            ERIC ADAMS,

                                    Plaintiff-Appellee-Cross-
                                    Appellant,

                              versus

                   BERNEY KESZLER, Dr.; ET AL.,

                                    Defendants,

                       BERNEY KESZLER, Dr.,

                                    Defendant-Appellant-Cross-
                                    Appellee.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                       USDC No. SA-99-CV-86
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Dr. Berney Keszler appeals the jury verdict for the plaintiff,

Eric Adams, and the district court’s denial of his FED. R. CIV. P.

50 motion for judgment as a matter of law and/or for new trial.

Adams, Texas prisoner # 626162, cross appeals.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 02-50849
                                       -2-

     Dr. Keszler argues that Adams failed to produce substantial

evidence that he suffered from a serious medical need requiring

work restrictions or surgery. Dr. Keszler argues that Adams failed

to produce any evidence that the delay in receiving surgery or

removal of work restrictions resulted in substantial harm.                 Dr.

Keszler argues that Adams has failed to provide sufficient evidence

to overcome his entitlement to qualified immunity.                 He contends

that Adams’ testimony regarding his swollen knee is the only

evidence of any injury and is insufficient to put him on notice

that he violated Adams’ constitutional rights.

     Adams, on cross-appeal, argues that the district court erred

in denying him de novo review of the magistrate judge’s report

dismissing his claims against other defendants.             Adams argues that

the district court abused its discretion in refusing to take

judicial notice of the relevant facts and documentary evidence that

had recently been disclosed to him concerning another lawsuit

against Dr. Keszler.     Adams argues that he was prejudiced by the

district court’s jury instructions on his retaliation claims and by

the district court’s refusal to allow the jury to consider his

grievances, complaints, and other documents.           He contends that the

district   court   failed    to    properly   articulate     his   retaliation

allegations in full.     Adams argues that he was prejudiced by the

trial court’s decision not to conduct an “unclean hands” hearing.

     We    have   reviewed   the    entire    record   on   appeal   and   have

considered the law as set forth in the appellate briefs and on the
                                  No. 02-50849
                                       -3-

basis of our independent research as well.               As a result, we are

satisfied     that,    given   the      jury’s   role    in   determining      the

credibility    of     witnesses   and    the   finding   of   facts,   there    is

sufficient evidence to support the jury’s verdict in favor of the

plaintiff and against Dr. Keszler.

     As we discern no reversible error in the rulings of the

district court and find sufficient evidence supporting the jury

verdict and the judgment based thereon, the judgment is, in all

respects, AFFIRMED.